Citation Nr: 1044820	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, 
to include as due to Agent Orange exposure.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to October 
1973.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

The issues of entitlement to service connection for tinnitus and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not establish that the Veteran was exposed to 
herbicides while serving in Korea.

2.  Multiple myeloma was initially demonstrated many years after 
service, and has not been shown by competent clinical, or 
competent and credible lay, evidence to be causally related to 
the Veteran's active service, to include exposure to Agent 
Orange.

3.  Erectile dysfunction was initially demonstrated many years 
after service, and has not been shown by competent clinical, or 
competent and credible lay, evidence to be causally related to 
the Veteran's active service, to include exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by active 
service, to include due to exposure to Agent Orange, nor may it 
be presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.307, 3.309 
(2010).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service, to include due to exposure to Agent Orange.  38 
U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued a VCAA notice letter to the Veteran in 
August 2007, prior to the initial adjudication of the claims, 
that informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence and notified that a disability rating and effective date 
will be assigned in event of award of any benefit sought per 
Dingess/Hartman.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, and Social Security Administration records.  
Additionally, the claims file contains the Veteran's statements 
in support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

The record does not reflect that the RO has afforded the Veteran 
a VA examination for his claimed conditions.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment of 
an in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service event.  
The Board finds that in the present case there is not sufficient 
competent and credible evidence to establish the occurrence of an 
in-service event, injury, or disease.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits. See 38 
C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002). 

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic 
heart disease, Parkinson's disease, and B cell leukemias.  38 
C.F.R. § 3.309(e) (as amended effective August 31, 2010); 75 Fed. 
Reg. 53,202 (Aug. 31, 2010).

As for exposure to herbicides outside of Vietnam, the United 
States Department of Defense (DOD) has confirmed that Agent 
Orange was used in Korea from April 1968 through July 1969 along 
the DMZ.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had elements in the affected area at the time Agent Orange 
was being used.  Field artillery, signal and engineer troops also 
were supplied as support personnel to various elements of those 
Infantry Divisions during the time of the confirmed use of Agent 
Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e)(2010) will apply.  See MR21- 1MR, Part VI, 
Chapter 2, Section B.

Legal Analysis

1. Multiple Myeloma 

The Veteran asserts that service connection is warranted for 
multiple myeloma.  As noted above, multiple myeloma is a disease 
that is presumed to be related to Agent Orange exposure.  
According to the Veteran during his May 2010 Travel Board 
hearing, he believes that he was exposed to Agent Orange in 
service while stationed in Korea when he guarded ships that 
carried Agent Orange.  He further testified that he had to wear 
special uniforms and masks in order to handle/touch canisters and 
barrels that contained Agent Orange, which were stored in the 
hulls of ships and that he assisted Korean nationals physically 
turn over barrels that had turned and flipped over during the 
trip over to Pusan.  (Transcript (T.) at page (pg.) 11-16.)

The Veteran's DD Form 214 shows that the Veteran served in Korea.  
However, although the record does not specifically indicate when 
the Veteran served in Korea, the Veteran's DD Form 214 shows that 
the Veteran's dates of active service were from November 1971 to 
October 1973.  The Board notes that such dates were well before 
the time (from April 1968 to July 1969) that the Department of 
Defense has confirmed the use of herbicides in Korea.  Further, 
although the Veteran submitted Annual Supplements for the 728th 
Military Police Battalion (A), for calendar years 1972 and 1973, 
such information does not document that the Veteran was exposed 
to Agent Orange during his military service.  Further, although 
the Veteran asserts that he was told that canisters and barrels 
he handled in service contained Agent Orange, such is 
inconsistent with the Department of Defense confirmation as to 
the dates of use of herbicides in Korea.  As such, the Board does 
not find the Veteran's assertions in this regard to be credible.  
Thus, the Board concludes that the evidence of record does not 
demonstrate that the Veteran's multiple myeloma is due to in-
service herbicide exposure.  Therefore, the Board finds that the 
Veteran is not entitled to service connection on the presumptive 
basis of herbicide exposure.

As noted above, even if the presumptive service connection 
regulatory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this regard, 
in order to establish service connection on a non-presumptive 
direct incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a nexus 
between the current disability, and an in-service injury or 
disease.  In this case, although, the record reflects that the 
Veteran has been diagnosed with, and treated for, multiple 
myeloma since 2006, his service treatment records do not reflect 
that he ever complained of, or was diagnosed with, multiple 
myeloma while in service.  Moreover, there is no competent 
clinical opinion of record that etiologically relates the 
Veteran's current multiple myeloma
to any incident of his active service.  Thus, in the absence of 
demonstration of continuity of symptomatology, or competent 
medical evidence that causally links any of the Veterans's 
multiple myeloma to service, to include exposure to Agent Orange, 
the Board finds that the initial demonstration of such condition 
in 2006, years after service, is too remote from service to be 
reasonably related to service.  Such a lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, the Veteran has not alleged continuity of 
symptomatology of multiple myeloma since service.  Therefore, the 
Board concludes that the preponderance of the evidence is also 
against a grant of service connection on a nonpresumptive direct-
incurrence basis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for multiple myeloma, to include as due to Agent Orange exposure.  
Although the Veteran asserts that his multiple myeloma is related 
to service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent 
to give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptomatology.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this 
case, the negative evidence of record is of greater probative 
value than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the Veteran 
had in-country duty or visitation in Vietnam or served in Korea 
at a time when it has been confirmed that Agent Orange was used 
and that his multiple myeloma is as a result of his service.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2010), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for multiple myeloma, to include as due to Agent Orange exposure, 
and the claim must be denied.

2.  Erectile Dysfunction

The Veteran asserts that service connection is warranted for 
erectile dysfunction, to include as secondary to Agent Orange 
exposure.  With respect to a current disability, the record does 
not show an actual diagnosis of erectile dysfunction. However, 
the record does show that in February 2008 and March 2009, the 
Veteran's physician, Dr. D. W. S., Jr., prescribed Viagra and 
Cialis for the Veteran.  The Board notes that these medications 
are used to treat erectile dysfunction.  Therefore, in resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran has current erectile dysfunction.  

The Board observes that the Veteran has specifically contended 
that his erectile dysfunction is related to Agent Orange exposure 
in service.  However, as discussed above, there is no evidence 
that the Veteran was ever exposed to Agent Orange while in 
service, and his assertions in this regard are not found to be 
credible.  Therefore, the Veteran's theory of entitlement based 
on Agent Orange exposure must fail.  Additionally, the Veteran's 
service treatment records fail to show that the Veteran ever 
complained of, or was diagnosed with, erectile dysfunction.  
Moreover, there is no competent clinical opinion of record that 
etiologically relates the Veteran's current erectile dysfunction 
to any incident of his active service.  The Veteran has not 
alleged continuity of symptomatology of erectile dysfunction 
since service.

Thus, in the absence of demonstration of continuity of 
symptomatology, or competent medical evidence that causally links 
the Veteran's erectile dysfunction to service, to include 
exposure to Agent Orange, the Board finds that the initial 
demonstration of such condition in 2008, years after service, is 
too remote from service to be reasonably related to service.  
Such a lapse of time between service separation and the earliest 
documentation of current disability is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board concludes that 
the preponderance of the evidence is also against a grant of 
service connection on a nonpresumptive direct-incurrence basis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for erectile dysfunction to include as due to Agent Orange 
exposure.  Although the Veteran asserts that his erectile 
dysfunction is related to service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as noted above, the Veteran has 
not alleged continuity of symptomatology of erectile dysfunction 
since service.  

In this case, the negative evidence of record is of greater 
probative value than the Veteran's less than competent statements 
as to etiology, and thus, will be given more probative weight.  
Thus, the Board finds that the competent objective evidence of 
record fails to establish that the Veteran had in-country duty or 
visitation in Vietnam, or served in Korea during a time it has 
been confirmed that Agent Orange was used, or that his erectile 
dysfunction is as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to the 
Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2010), but does not find that the evidence is of such 
approximate balance as to warrant its application.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for erectile 
dysfunction to include as due to Agent Orange exposure, and the 
claim must be denied.


ORDER

Entitlement to service connection for multiple myeloma, to 
include as due to Agent Orange exposure, is denied.

Entitlement to service connection for erectile dysfunction, to 
include as due to Agent Orange exposure, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to hypertension, post-service treatment records show 
that the Veteran has been diagnosed with hypertension.  
Additionally, the Veteran's November 1971 pre-induction 
examination report shows that the Veteran had a blood pressure 
reading of 132/74 mm Hg (systolic/diastolic).  The Veteran's 
September 1973 separation examination shows that the Veteran had 
a blood pressure reading of 122/80 mm Hg.  However, the record 
does not contain a clinical opinion as to whether it is at least 
as likely as not that the current diagnosis of hypertension is 
etiologically related to the blood pressure readings noted in 
service.  Such would be useful in adjudication of the claim de 
novo.

With respect to the Veteran's claim for entitlement to service 
connection for tinnitus, the record reflects that the Veteran has 
complained of experiencing tinnitus during and since service as a 
result of the exposure to firearm noise, including during basic 
training and while serving as a military policeman. The Veteran's 
DD Form 214 shows that he received a Marksman (M16) Badge and 
that his military occupational specialty was that of a military 
policeman.  Thus, in light of the evidence of record (i.e.--the 
Veteran's DD 214) and the Veteran's competent and credible 
statements regarding exposure to loud noises in service, the 
Board finds that acoustic trauma due to loud noise exposure in 
service is conceded as such is consistent with the circumstances 
of the Veteran's service.  38 U.S.C.A. § 1154(a).
With respect to an opinion as to the etiology of the Veteran's 
tinnitus, the record reflects that the Veteran was afforded a VA 
examination regarding such in December 2007.  The report of 
record of the examination shows that the examiner opined that 
tinnitus was not caused by or a result of noise exposure during 
military service because the Veteran denied the presence of 
tinnitus during his evaluation at that time.  Nevertheless, 
during his May 2010 hearing, the Veteran testified that when the 
examiner asked about whether he experienced tinnitus, he thought 
she meant whether he was experiencing tinnitus at that particular 
time, which he was not.  However, according to the Veteran, he, 
in fact, currently experiences intermittent tinnitus (at least 
every two months).  (Transcript (T.) at page (pg.) 6-9.)  
Therefore, in light of the fact that the Veteran contends that he 
does experience current tinnitus and he is competent to report 
such symptomatology, the Board finds that the rationale for the 
December 2007 opinion as to the etiology of the Veteran's 
tinnitus is based on an inaccurate premise and, thus, lacks 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Therefore, the Board finds that a new VA examination and 
clinical opinion are warranted to determine the etiology of the 
Veteran's current tinnitus.  Such information is necessary in 
order to properly adjudicate the Veteran's claims.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for hypertension 
and tinnitus since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of the Veteran's current 
hypertension.  The examiner should 
specifically comment on the clinical 
significance of the blood pressure reading 
of 132/74 reported on the Veteran's 
November 1971 pre-induction examination, as 
well as the blood pressure reading of 
122/80 reported on his September 1973 
separation examination.  He or she should 
also provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's current hypertension had onset 
during service, or is otherwise 
etiologically related to the blood pressure 
readings documented in the Veteran's 
service treatment records.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

3.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether he has tinnitus related to service.  
Following examination of the Veteran (to 
include eliciting the Veteran's service and 
post-service medical history concerning 
tinnitus) and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran has current tinnitus that 
was caused, or aggravated, by his military 
service, to include exposure to acoustic 
trauma in service.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

4.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


